DETAILED ACTION
Status of the Application
Claims 1-21 are currently pending in the instant application.  Claims 3 and 15 are currently amended.  Claim 21 is newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted September 29, 2020, April 23, 2021 and January 1, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the lower surface of the battery cell case”.  The claim does not define the lower surface of the battery case.  For example, is the lower surface the bottom half of the battery cell case, the bottom third of the battery cell case, the bottom quarter of the battery cell case, etc.?   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogura (US 2014/0302353).
Regarding claim 1, Ogura teaches a battery pack comprising: 
an outer case that comprises an upper case (upper side case 23A) fixed to a lower case (lower side case 21) (para. [0139]); 
at least one battery cell (battery cells 33); 
and a battery cell case (cell holder 36), which houses the at least one battery cell and has a lower surface (Fig. 35), the battery cell case being disposed within the outer case; wherein a clearance (C11-C13) is provided between the entire lower surface of the battery cell case and the lower case (Fig. 29).





    PNG
    media_image1.png
    813
    898
    media_image1.png
    Greyscale

Regarding claim 2, Ogura teaches a battery pack wherein the clearance is defined by an air gap that extends continuously between the entire lower surface of the battery cell case and the lower case (Fig. 29). 
Regarding claim 3, Ogura teaches a battery pack wherein: the at least one battery cell includes three or more of the battery cells provided, in the battery cell case, lined up parallel to a bottom wall of the lower case; 
the three or more battery cells include first and second outward battery cells respectively disposed closest to corner portions of the lower case, and an inward battery cell 20 disposed between the first and second outward battery cells; 
the lower surface of the battery cell case includes a first holding part that holds the first outward battery cell (battery 1) and a second holding part that holds the inward battery cell (battery 2); and 
the clearance (C13) between the bottom wall of the lower case and a bottommost portion of the first holding part has a first depth that is larger than a second depth of the clearance (C12) between the bottom wall of the lower case and a bottommost portion of the second holding part (Fig. 29).
Regarding claim 4, Ogura teaches a battery pack wherein: the first holding part comprises an end-surface-side holding part that holds one longitudinal end portion of the first outward battery cell (Fig. 25), and a center holding part that holds a longitudinally central portion of the first outward battery cell (Fig. 25); and 
the depth of the clearance (C13) at the end-surface-side holding part is larger than the depth of the clearance (C12) at the center holding part (Fig. 29).


    PNG
    media_image2.png
    883
    876
    media_image2.png
    Greyscale

Regarding claim 5, Ogura teaches a battery pack wherein: 
a step is provided within the bottom wall of the lower case between a side surface of the first outward battery cell and a side surface of the inward battery cell (Fig. 29); and 
the step descends downward away from the first outward battery cell in a lateral direction from the inward battery cell toward the first outward battery cell, the lateral direction being perpendicular to a direction of the depth of the clearance (C13) (Fig. 29).
Regarding claim 6, Ogura teaches a battery pack wherein:
the corner portions of the lower case include first, second, third and fourth corner portions (Figs. 25 and 29); 
first, second, third and fourth steps are provided within the bottom wall of the lower case adjacent to the first, second, third and fourth corner portions, respectively; the first and second steps are provided between a side surface of the first outward battery cell and a side surface of the inward battery cell and descend downwardly away from the first outward battery cell in a lateral direction from the inward battery cell toward the first 15 outward battery cell, the lateral direction being perpendicular to a direction of the depth of the clearance (C13) (Fig. 29); and 
the third and fourth steps are provided between a side surface of the second outward battery cell and the side surface of the inward battery cell or a side surface of another inward battery cell and descend downwardly away from the second outward battery cell in the lateral direction from the inward battery cell toward the second outward battery cell (Fig. 29).
Regarding claim 7, Ogura teaches a battery pack wherein the depth of clearance (C13) between the step and the side surface of a longitudinal end portion of the first outward battery cell is greater than the depth of the clearance (C12) between a flat part of the lower case and the side 25 surface of a central portion of the first outward battery cell in a longitudinal direction of the first outward battery cell, the longitudinal direction being perpendicular to the lateral direction and to the direction of the depth of the clearance (C13) (Fig. 29).
Regarding claim 8, Ogura teaches a battery pack wherein the bottom wall has a uniform thickness such that a portion of the bottom wall having the step protrudes downward in the direction of the depth of the clearance (C13) more than a central portion of the bottom wall (Fig. 29).
Regarding claim 9, Ogura teaches a battery pack wherein: 
projections are provided on the bottom wall of the lower case (Fig. 29); 
the clearance (C11) has a depth between the first holding part and the projections that is smaller than the other depth(s) of the clearance (C12, C13) between the first holding part and the bottom wall of the lower case (Fig. 29); and 
the clearance (C11) has a depth between the second holding part and the projections 5 that is smaller than the depth of the clearance (C12) between the second holding part and the bottom wall of the lower case (Fig. 29). 
Regarding claim 14, Ogura teaches a battery pack further comprising:
at least one terminal extending upward from an upper surface of the upper case (signal terminals 51 extend from the upper surface/positioning surface 231 of the upper case as shown in Fig. 32) and electrically connected to the at least one battery cell (para. [0087]); 
wherein the upper surface of the upper case is opposite of a bottom wall of the lower case (Figs. 23 and 24).
Regarding claim 15, Ogura teaches a battery pack wherein: 
the at least one battery cell includes three or more of the battery cells provided, in the battery cell case, lined up parallel to a bottom wall of the lower case (Fig. 29); 
the three or more battery cells include first and second outward battery cells respectively disposed closest to corner portions of the lower case, and an inward battery cell disposed between the first and second outward battery cells (Fig. 29); 
the lower surface of the battery cell case includes a first holding part that holds the first outward battery cell and a second holding part that holds the inward battery cell; and 
the clearance (C13) between the bottom wall of the lower case and a bottommost portion of the first holding part has a first depth that is larger than a second depth of the clearance (C12) between the bottom wall of the lower case and a bottommost portion of the second holding part (Fig. 29).
Regarding claim 16, Ogura teaches a battery pack wherein: the first holding part comprises an end-surface-side holding part that holds one longitudinal end portion of the first outward battery cell (Fig. 25), and a center holding part that holds a longitudinally central portion of the first outward battery cell (Fig. 25); and 
the depth of the clearance (C13) at the end-surface-side holding part is larger than the depth of the clearance (C12) at the center holding part (Fig. 29).
Regarding claim 17, Ogura teaches a battery pack wherein:
the corner portions of the lower case include first, second, third and fourth corner portions (Figs. 25 and 29); 
first, second, third and fourth steps are provided within the bottom wall of the lower case adjacent to the first, second, third and fourth corner portions, respectively; the first and second steps are provided between a side surface of the first outward battery cell and a side surface of the inward battery cell and descend downwardly away from the first outward battery cell in a lateral direction from the inward battery cell toward the first 15 outward battery cell, the lateral direction being perpendicular to a direction of the depth of the clearance (C13) (Fig. 29); and 
the third and fourth steps are provided between a side surface of the second outward battery cell and the side surface of the inward battery cell or a side surface of another inward battery cell and descend downwardly away from the second outward battery cell in the lateral direction from the inward battery cell toward the second outward battery cell (Fig. 29).
Regarding claim 18, Ogura teaches a battery pack wherein:
the depth of clearance (C13) between the first step and the side surface of a longitudinal end portion of the first outward battery cell is greater than the depth of the clearance (C12) between a flat part of lower case and the side surface of a central portion of the first outward battery cell in a longitudinal direction of the first outward battery cell, the longitudinal direction being perpendicular to the lateral direction and to the direction of the depth of the clearance (C13) (Fig. 29); and 
the bottom wall has a uniform thickness such that a portion of the bottom wall having the first step protrudes downward in the direction of the depth of the clearance (C13) more than a central portion of the bottom wall (Fig. 29).
Regarding claim 19, Ogura teaches a battery pack wherein:
wherein: projections are provided on the bottom wall of the lower case (Fig. 29);
the clearance (C11) has a depth between the first holding part and the projections that is smaller than other depth(s) of the clearance (C12, C13) between the first holding part and the bottom wall of the lower case (Fig. 29); and
the clearance (C11) has a depth between the second holding part and the projections that is smaller than the depth of the clearance (C12) between the second holding part and the bottom wall of the lower case.
Regarding claim 21, Ogura teaches a battery pack wherein the entire lower surface of the battery cell case does not make any direct contact with an interior bottom wall of the lower case (Figure 29 illustrates that at least a part of the entire lower surface does not make any contact).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353).
Regarding claim 10, Ogura is silent regarding a battery pack wherein a wall thickness (t11) of a corner portion of a lower portion of the battery cell case is thicker than a wall thickness (t12) of the battery cell case downward of a longitudinal-direction axis (A1) of the at least one battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell case of Ogura wherein a wall thickness (t11) of a corner portion of a lower portion of the battery cell case is thicker than a wall thickness (t12) of the battery cell case downward of a longitudinal-direction axis (A1) of the at least one battery cell when doing so improves the structural integrity of the battery pack while permitting sufficient air to move between the battery cell case and the bottom wall of the lower case to effectuate the desired cooling within the battery pack.  
Regarding claim 11, Ogura teaches a battery pack wherein the battery cell case is secured to the outer case, specifically the upper case, by inserting the signal terminal 51 into the signal terminal slits 26 (para. [0139]).  Ogura is silent regarding a battery pack wherein the battery cell case is screw-fastened to the outer case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the battery cell case of Ogura by incorporating screws into the outer case and the battery cell case so that the battery cell case is screw-fastened to the outer case when doing so provides improved structural integrity to the battery pack.  
Regarding claim 12, Ogura teaches a battery pack wherein the battery cell case is secured to the upper case by inserting the signal terminal 51 into the signal terminal slits 26 (para. [0139]).  Ogura is silent regarding a battery pack wherein the battery cell case is screw-fastened to the upper case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the battery cell case of Ogura by incorporating screws into the outer case, specifically the upper case, and the battery cell case so that the battery cell case is screw-fastened to the upper case, when doing so provides improved structural integrity to the battery pack.  
Regarding claim 13, Ogura is silent regarding a battery pack wherein the battery cell case is screw-fastened to the lower case by screws passing through screw holders on side surfaces of the battery cell case and screw holes in the lower case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the battery cell case of Ogura by incorporating screws into the lower case by screws passing through screw holders on side surfaces of the battery cell case and screw holes in the lower case to screw-fasten the battery cell case to the lower case when doing so provides improved structural integrity to the battery pack.  
Regarding claim 20, Ogura is silent regarding a battery pack wherein a wall thickness (t11) of a corner portion of a lower portion of the battery cell case is thicker than a wall thickness (t12) of the battery cell case downward of a longitudinal-direction axis (A1) of the battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell case of Ogura wherein a wall thickness (t11) of a corner portion of a lower portion of the battery cell case is thicker than a wall thickness (t12) of the battery cell case downward of a longitudinal-direction axis (A1) of the battery cells when doing so improves the structural integrity of the battery pack while permitting sufficient air to move between the battery cell case and the bottom wall of the lower case to effectuate the desired cooling within the battery pack.  
Modified Ogura teaches a battery pack wherein the battery cell case is secured to the upper case by inserting the signal terminal 51 into the signal terminal slits 26 (Ogura, para. [0139]).  Ogura is silent regarding a battery pack wherein the battery cell case is screw-fastened to the upper case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the battery cell case of Ogura by incorporating screws into the outer case, specifically the upper case, and the battery cell case so that the battery cell case is screw-fastened to the upper case, when doing so provides improved structural integrity to the battery pack.  
Modified Ogura is silent regarding a battery pack wherein the battery cell case is screw-fastened to the lower case by screws passing through screw holders on side surfaces of the battery cell case and screw holes in the lower case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the battery cell case of Ogura by incorporating screws into the lower case by screws passing through screw holders on side surfaces of the battery cell case and screw holes in the lower case to screw-fasten the battery cell case to the lower case when doing so provides improved structural integrity to the battery pack.  
Modified Ogura teaches a battery pack wherein:
at least one terminal extending upward from an upper surface of the upper case (signal terminals 51 extend from the upper surface/positioning surface 231 of the upper case as shown in Fig. 32) and electrically connected to the battery cells (para. [0087]); and 
the upper surface of the upper case is opposite of a bottom wall of the lower case (Figs. 23 and 24).

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues:  [I]t is respectfully submitted that Ogura does not teaching the last limitation of claim 1 (i.e. “wherein a clearance (C11-C13) is provided between the entire lower surface of the battery cell case and the lower case”….
It is the Office’s position that the last limitation of claim 1 has been met by Ogura as there is a clearance along the entire lower surface of the battery cell case, although the clearance (C11–C13) varies.  As a reject, the instant rejection is being maintained.  
Applicant argues: Claim 5 is also not anticipated by Ogura for at least the same reasons discussed above with regard to claims 1 and 3. Moreover, Ogura does not teach the additional limitations recited in claim 5.  The Office Action merely identifies Fig. 29 of Ogura as disclosing these features.  However, it is not understood how Fig. 29 discloses claim 5. In the event that the rejection of claim 5 is maintained, further explanation concerning the grounds for rejection of claim 5 are respectfully requested, in order to expedite the discussion of this issue on Appeal, if necessary.  In the meantime, it is noted that the “step” of claim 5 corresponds to the above-provided explanation with regard to claim 3, in particular step part 16a. It is respectfully submitted that the lower side Ogura has no such step on the lower side case 21. Furthermore, it is noted that, in view of the limitations recited in claims 1 and 3, from which claim 5 depends, there must be a clearance between the entire lower surface of the battery cell case and the bottom wall of the lower case. Thus, the battery cell case does not contact the step within the bottom wall of the lower case.  Consequently, if it were to be (hypothetically) asserted that the curved portions of the lower side case 21 of Ogura define a step according to claim 5, the battery cell holder 36 of Ogura rests in, and thus directly contacts, those curved portions of the lower side case 21 of Ogura.  As a result, those curved portions of Ogura cannot define the step of claim 5.
 It is the Office’s position that Ogura can define the step of claim 5 because the term “step” has been given the broadest reasonable interpretation.  See Fig. 29 provided herein.  As a result, the rejection of claim 5 is being maintained.  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 [70 USPQ2d 1827, 1830] (Fed. Cir. 2004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/
Primary Examiner, Art Unit 1724